Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claim 1 is pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

Claims 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by TURNER (US 2013/0327644).
	No claims require sequencing, rather only “detecting the modified subunit based on the measured ion current.”
	As to claim 1, TURNER teaches a method for analyzing a nucleic acid polymer analyte, comprising: (a) contacting the nucleic acid polymer with an agent that selectively modifies a target nucleic acid subunit of a kind in the nucleic acid polymer (bisulfite-modified cytosine bases; paras. 0137-38); translocating the nucleic acid polymer comprising the modified subunit of a kind from a first conductive liquid medium .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. § 103 as being unpatentable over TURNER, in view of Manrao et al., Nucleotide discrimination with DNA immobilized in the MspA nanopore, PLoS One. 2011;6(10):e25723. doi: 10.1371/journal.pone.0025723. Epub 2011 Oct 4.
This rejection is presented in the interest of compact prosecution to the extent the claims encompass direct detection of current differences without determining polymerase kinetic differences.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar direct current detection for the kinetic detection of TURNER in order to simplify detection with a reasonable expectation of success.
	TURNER teaches the elements of claim 1 as explained above.
	TURNER does not explicitly teach to directly detect current differences between unmodified and modified bases without also determining polymerase kinetic changes.
	However, Manrao demonstrates that a skilled artisan would have been motivated to substitute direct current detection for the detection of TURNER in order to simplify detection.  Specifically, Manrao teaches that using a phi29-MspA nanopore similar to TURNER, one can distinguish methylated cytosine from unemthylated cytosine using current differences (Abstract and Figs. 1-4).  This is “a prerequisite for DNA nanopore
Sequencing” similar to TURNER (see pg. 5, col. 2), and allows one to “directly map the sequence of single stranded DNA (ssDNA) driven through the [nanopore]” using “[a]n ionic current passing through a small pore” (Abstract).  In other words, a skilled artisan would have been motivated to substitute direct current detection for the kinetic detection 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply substitute direct current detection for the secondary current detection of TURNER with a reasonable expectation of success.

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-18 of U.S. Patent No. 10,017,814.  
	The instant claims are obvious over the conflicting claims because the conflicting claims teach a species of the instant claimed method.  Specifically, the conflicting claims teach a method for analyzing a polymer analyte, comprising: (a) selectively modifying a target polymer subunit of a kind in a pre-analyte polymer to produce a polymer analyte with an abasic site, wherein selectively modifying the target polymer subunit of a kind comprises contacting the target polymer subunit of a kind with an agent to produce a modified subunit and converting the modified subunit to an abasic site; (b) translocating the polymer analyte comprising the abasic site from a first conductive liquid medium to a second conductive liquid medium through a nanopore, wherein the nanopore provides liquid communication between the first conductive liquid medium and the second conductive liquid medium; (c) measuring an ion current between the first conductive liquid medium and the second conductive liquid medium as the polymer analyte passes through the nanopore; and (d) detecting the abasic site based on the measured ion current.  Thsu, the instant claims are obvious over the conflicting claims because they are anticipated by the conflicting claims.

Instant claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of U.S. Patent No. 10,822,652.  
	The instant claims are obvious over the conflicting claims because the conflicting claims teach a species of the instant claimed method.  Specifically, the conflicting claims teach a method for analyzing a polymer analyte, comprising: (a) selectively converting a target nucleic acid subunit of a kind in the nucleic acid polymer into an abasic site; (b) translocating the nucleic acid polymer comprising the abasic site from a first conductive liquid medium to a second conductive liquid medium through a nanopore, wherein the nanopore provides liquid communication between the first conductive liquid medium and the second conductive liquid medium; (c) measuring an ion current between the first conductive liquid medium and the second conductive liquid medium as the nucleic acid polymer passes through the nanopore, wherein the abasic site results in an ion current that is measurably different than the ion current that would have resulted from the target nucleic acid of a kind in an unmodified state in the nucleic acid polymer; and (d) determining the presence of the target nucleic acid subunit of a kind in the nucleic acid polymer prior to the conversion in step (a) based on the presence of the measurably different ion current.  Thus, the instant claims are obvious over the conflicting claims because they are anticipated by the conflicting claims.

Prior Art
et al., Identification of epigenetic DNA modifications with a protein nanopore, Chem Commun (Camb). 2010 Nov 21;46(43):8195-7. doi: 10.1039/c0cc02864a. Epub 2010 Oct 6; Manrao et al., Reading DNA at single-nucleotide resolution with a mutant MspA nanopore and phi29 DNA polymerase, Nature Biotechnology 30(4):349-53, March 2012.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/AARON A PRIEST/Primary Examiner, Art Unit 1637